DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/2021 has been entered.
The Examiner notes that the Examiner’s Amendment made in the Notice of Allowance mailed 10/21/2020 are still being maintained.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/21/2021 was filed after the mailing date of the Notice of Allowance on 10/21/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-2, 4-6, 8, 10-15, 17-19, 23, and 25-26 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest prior art of record is Enggaard et al. (US Publication 2008/0243087 A1). In particular, Enggaard discloses a drive mechanism comprising a housing, a lead screw, a locking mechanism, a drive member movable axially in a proximal direction with respect to the insert and the housing during the dose setting state, a dial sleeve, and a spring element. However, Enggaard fails to teach, disclose or render obvious "the drive member movable axially in a proximal as a set dose is increased" in addition to other limitations.
Regarding claim 15, the closest prior art of record is Enggaard et al. (US Publication 2008/0243087 A1). In particular, Enggaard discloses a drug delivery device comprising a cartridge holder, and a drive mechanism comprising a housing, a lead screw, a locking mechanism, a drive member movable axially in a proximal direction with respect to the insert and the housing during the dose setting state, a dial sleeve, and a spring element. However, Enggaard fails to teach, disclose or render obvious "the drive member movable axially in a proximal direction with respect to the insert and the housing during the dose setting state as a set dose is increased" in addition to other limitations.
Regarding claim 23, the closest prior art of record is Enggaard et al. (US Publication 2008/0243087 A1). In particular, Enggaard discloses a drive mechanism comprising a housing, a lead screw, a locking mechanism, a drive member, a dial sleeve, and a spring element. However, Enggaard fails to teach, disclose or render obvious "a ratchet mechanism configured to hold the spring element in a wound and/or compressed state during drug delivery" in addition to other limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG-VAN N TRINH whose telephone number is (571)272-8039.  The examiner can normally be reached on Monday-Friday 9:15-5:45 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HONG-VAN N TRINH/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783